Citation Nr: 1622117	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-47 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the lower extremities, claimed as chronic reflex sympathetic dystrophy, entrapped nerves and neuropathy, to include as secondary to service-connected disabilities of the feet and knees.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities of the feet and knees.  

3.  Entitlement to service connection for a hip disorder, to include as secondary to service-connected disabilities of the feet and knees.  

4.  Entitlement to a disability rating in excess of 30 percent for service-connected left foot pes planus with hallux valgus and hammertoes.  

5.  Entitlement to special home adaption.  

6.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to June 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

The Veteran seeks service connection for a neurological disorder of the lower extremities, including chronic reflex sympathetic dystrophy, entrapped nerves and neuropathy, a low back disorder and a hip disorder, which he asserts were incurred during service, or, alternatively, are proximately caused or permanently aggravated by his service-connected disabilities.  

In compliance with the May 2012 Board remand, the VA examiner who conducted the February 2014 orthopedic examination provided medical opinions regarding whether the Veteran's neurological disorder of the lower extremities, low back and hip disorders were etiologically related to his service or as a result of his service-connected disabilities.  However, the opinions did not substantially comply with the remand instructions, as the examiner did not provide opinions regarding whether the claimed disabilities were permanently aggravated by the Veteran's service-connected feet and knee disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  Thus, another opinion should be obtained on remand.  

The Veteran was last afforded a VA examination in November 2011 for his service-connected left foot disability.  In a September 2015 Appellant Brief, the Veteran's representative indicates that his left foot pes planus has worsened.  The record raises the question as to the current severity of his service-connected left foot pes planus with hallux valgus and hammertoes.  As such, the issue must be remanded to afford him a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The issues of entitlement to special home adaption and specially adapted housing are inextricably intertwined with the Veteran's claims for service connection and increased disability rating.  38 C.F.R. §§ 3.340, 4.16 (2015).  Therefore, the issues may not be resolved until the service connection and increased rating issues are fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination or examinations by appropriate medical professionals to determine whether any neurological disorder of the lower extremities, to include chronic reflex sympathetic dystrophy, entrapped nerves and neuropathy, as well as for a low back disorder and hip disorder, are related to his military service or to a service-connected disorder.  The claims file and all electronic records must be made available and reviewed by the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on review of all the evidence of record, the examiner must opine as to whether any neurological disorder of the lower extremities, low back disorder, and/or hip disorder had its onset in service or is otherwise related to service, or any incident therein, or was caused or aggravated by his service-connected feet disability and/or bilateral knee disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be afforded the appropriate examination to determine the severity of his service-connected left foot pes planus with hallux valgus and hammertoes.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail, including full details concerning the Veteran's left foot pes planus with hallux valgus and hammertoes.  All indicated tests and studies must be performed.  The examiner must also consider and describe the functional effects of the Veteran's right foot disability on his occupation in the examination report. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

